           CASE 0:21-cv-01743-MJD-ECW Doc. 12 Filed 08/20/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


 Pawn America Minnesota, LLC and                    Court File No. 0:21-CV-01743-MJD-ECW
 Pawn America Wisconsin, LLC,

                       Plaintiffs,                    DEFENDANT’S CORPORATE
 v.                                                    DISCLOSURE STATEMENT

 Affiliated FM Insurance Company,

                       Defendant.



       Defendant Affiliated FM Insurance Company makes the following disclosure pursuant to

Fed. R. Civ. P. 7.1:

       Affiliated FM is a wholly-owned subsidiary of FMIC Holdings, Inc., which is wholly

owned by Factory Mutual Insurance Company. No person or entity owns more than 10% of

Factory Mutual Insurance Company.

       Other than by virtue of the disclosed ownership, FMIC Holdings, Inc. and Factory Mutual

Insurance Company have no other connection or interest to disclose.

                                                   Respectfully submitted,


Dated: August 20, 2021                              /s/Daniel W. Berglund
                                                   Daniel W. Berglund (MN #0329010)
                                                   GROTEFELD HOFFMANN GORDON
                                                   OCHOA & EVINGER LLP
                                                   150 South Fifth Street, Suite 3650
                                                   Minneapolis, MN 55402
                                                   Telephone: (612) 564-4885
                                                   Fax: (612) 326-9996
                                                   dberglund@ghlaw-llp.com

                                                   Attorneys for Defendant Affiliated FM
                                                   Insurance Company
#1599338
